Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5, 8 and 12 are rejected under 35 U.S.C. 102a1 as being anticipated by Park (Korean Patent Publication KR10-2015-0125387; attached, annotated).
Regarding claim 1, Park discloses laser welding jig  (140) for welding electrode leads of at least two battery cells (Park, “Description of Embodiments”, element 12, 4th page 7 lines from bottom; 5th page line 5) and at least one lead bus bar (11a) of a bus bar unit (11) that covers one side surface of the battery 5cells (Park, figs. 5-8)  , the laser welding jig comprising: a jig body (Fig. 3, jig body 141) configured to cover the bus bar unit during the welding; a plurality of welding slits (through holes 141a) formed at the jig body so that the electrode leads (12a, fig. 2) and the at least one lead bus bar are exposed out of the jig body for the welding (fig. 3-4, & 7); a plurality of bolt insert portions (fig. 3, holes for 142a in jig 141) provided between the plurality of welding slits adhering members 142, provide the force via elastic member 143) provided at a rear surface of each of the bolt insert portions and configured to move away from each other as a pressing bolt (142a; if each one of block 142 was put in separately and progressively via their bolts 142a, then the one being put in first would be “moving away” from the other block 142)) is inserted so that the electrode leads are adhered to the lead bus bar (once, both blocks are installed, the device can progress from figs. 6 to fig. 7 to fig. 8 so that the electrode leads are eventually adhered to the lead bus bar).  

15Regarding claim 2, Park discloses all the limitations of claim 1, as above, and further discloses an apparatus wherein the pair of lead adhering blocks are mounted to the jig body to be slidable along a longitudinal direction of the jig body (slidable along bolt 142a, which is along longitudinal direction of the jig body 141  as can be seen in fig. 6 vs. fig. 7, pushing on elastic member 143).  

Regarding claim 3, Park discloses all the limitations of claim 1, as above, and further discloses an apparatus wherein20 the pair of lead adhering blocks are gradually spaced from each other as the at least one pressing bolt is inserted (fig. 3, 142 are gradually spaced apart).  


Regarding claim 5, Park discloses all the limitations of claim 1, as above, but and further discloses an apparatus wherein the pair of lead adhering blocks respectively have at least one insert guide 10groove (groove through elastic member 143) disposed to face each other so that a space is formed therebetween 


Regarding claim 8, Park discloses a laser welding apparatus, comprising:  17PCT/KR2018/0091 It2018-08-09 a laser welding jig defined in claim 1 (see rejection of claim 1, above); at least one pressing bolt (142a) inserted into one of the plurality of bolt insert portions (holes in 141 to allow for passage of bolt): and a welding laser (120) configured to irradiate a laser for welding.

Regarding claim 12, Park discloses all the limitations of claim 1, as above, and further discloses an apparatus wherein the welding is laser welding performed inside the plurality of welding slits (Park, shown in fig. 8, welding though slits 142a  and 141c)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (Korean Patent Publication KR10-2015-0125387; attached, annotated). and further in view of Eytcheson (U.S. Patent 5,517,059).
Regarding claim 6, Park discloses all the limitations of claim 1, as above, but does not further teach an apparatus wherein the bus bar unit has at least one bolting groove disposed at the rear of the at least one bolt insert hole when the jig body covers the bus bar unit. However, Eytcheson teaches that it is conventional to bolt a busbar to a jig in order to secure the device for a welding operation (Eytcheson, column 3 lines 3-8, “A fixture is used that is clamped over the one or more substrate subassemblies, and its or their tabs, and the terminal member. It can be clamped by bolting to threaded means on the partially finished module.”). Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Park with Eytcheson, to have the busbar be bolted to and covered by the fixture, in order to ensure forceful and intimate contact during the welding process, as well as to prevent any movement, so that the welding can be as precise as possible (Eytcheson, id.)

Regarding claim 11, Park discloses all the limitations of claim 8, as above, but does not further teach an apparatus wherein the bus bar has at least one bolting groove disposed at the rear of the at least one bolt insert hole when the jig body covers the bus bar, so that the at least one pressing bolt is inserted therein.  However, Eytcheson teaches that it is conventional to bolt a busbar to a jig in order to secure the device for a welding operation (Eytcheson, column 3 lines 3-8, “A fixture is used that is clamped over the one or more substrate subassemblies, and its or their tabs, and the terminal member. It can be clamped by bolting to threaded means on the partially finished module.”). Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Park with Eytcheson, to have the busbar be bolted to and covered by the fixture, in order to ensure forceful and intimate contact during the welding process, as well as to prevent any movement, so that the welding can be as precise as possible (Eytcheson, id.)

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (Korean Patent Publication KR10-2015-0125387; attached, annotated). and further in view of Weddendorf (U.S. Patent 5,634,754).

Regarding claim 9, Park discloses all the limitations of claim 8, as above, but does not further disclose wherein the at least one pressing bolt includes: a bolt head having a diameter corresponding to an inner diameter of the bolt insert hole; a bolt leg having a smaller diameter than the bolt head; and a bolt taper configured to connect the (Park, 143; Weddendorf, 60)
Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761  
021222